Citation Nr: 1607201	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neurological disability of the upper extremities, to include as due to the use of crutches for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 2008 to October 2008.  This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing in this matter was held before the undersigned; a transcript of the hearing is associated with the record.  In August 2014, the Board remanded the matter for additional development.  In April 2015, the matter was again remanded for the AOJ to review additional evidence received and issue a supplemental statement of the case.


FINDING OF FACT

Competent medical evidence establishes both that the Veteran had carpal tunnel syndrome of both upper extremities and right ulnar nerve entrapment during the pendency of the instant claim, and that such disability is most likely related to his use of crutches for his service connected bilateral leg disabilities.


CONCLUSION OF LAW

Service connection for carpal tunnel syndrome of both upper extremities and ulnar nerve entrapment of the right is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought there no reason to belabor whether the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Likewise, whether or not the Veteran  received adequate notice at the March 2013 Board nearing is moot.   See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is warranted for disability that was caused or aggravated by a service-connected disability.  The elements of a successful secondary service connection claim are:  Evidence of a current disability for which service connection is claimed; an already service-connected disability; and competent evidence that the claimed current disability was caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is a reasonable doubt raised regarding service origin (or any point) material to a claim, the benefit of such doubt must be resolved in favor of the Veteran. 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran claims that he has neurological disability of both upper extremities resulting from his use of crutches following leg injuries (tibia fractures) during basic training.  He relates that during basic training he fractured both tibias and was placed in bilateral leg casts, and thereafter developed bilateral arm pain from using crutches following the removal of a left leg cast.  He states that he reported the pain to a therapist and to an orthopedist in service, who advised him it was probably due to crutch use.  

The Veteran's STRs show he sustained bilateral tibia stress fractures during basic training, was placed in bilateral leg casts, and was sent to a rehabilitation unit for 3 weeks to recover.  Thereafter, a Medical Board found him medically unfit for enlistment (due to pre-existing disability), and he was discharged from service.  The STRs do not mention the use of crutches and are silent regarding any complaints, findings, treatment, or diagnosis of an upper extremity disability.  

Postservice treatment records include a report of March 2009 electromyography (EMG) which was interpreted as showing bilateral delays of the ulnar nerve F-Wave latency.  Follow-up April 2009 EMG of the upper extremities was interpreted as showing possible C8-T1 brachial plexopathy versus ulnar nerve entrapment at the elbow.  A diagnosis of paresthesia, bilateral upper extremities and right ulnar nerve entrapment with possible C8-T1 brachial plexopathy was listed.

On May 2009 VA examination, the Veteran reported numbness and burning pain from his elbows to his hands since about June 2008.  He described the pain as intermittent, sharp and burning with an intensity of an 8/10, occurring on a daily basis, and lasting from 2 to 3 hours to all day.  The examiner noted the results of the April 2009 EMG of the bilateral upper extremities.  The diagnoses were paresthesia, bilateral upper extremities and right ulnar nerve entrapment with possible C8-T1 brachial plexopathy; no etiology was given.  In an August 2009 VA medical opinion based on review of the record, the consulting provider opined that it is less likely than not that the claimed disability was caused by the Veteran's use of crutches.  The physician explained that the Veteran's pain had been chronic and intermittent since 2008, which is not the clinical picture one would expect to see with disability due to crutch use. 

When the Veteran was seen in October 2009 for a VA physical medicine and rehabilitation (PM&R) service consult (for a check-up for bilateral knee pain), it was noted that on objective evaluation his upper extremities had normal (5/5) motor strength.  A December 2011 VA primary care note shows that when he was seen for a scheduled appointment for yearly follow-up for knee pain, he reported that he was once told that he has mild nerve damage in both arms and he gets a tingling sensation once in a while; but it was not paining him.  He also reported that over the past few months he had experienced occasional numbness in his hands.  He stated that at times the numbness interfered with his daily living activities.  The assessment, in pertinent part was peripheral sensory neuropathy, both upper limbs.

On February 2013 VA PM&R check-up for chronic bilateral knee pain it was noted that the Veteran had good functional motor strength in all extremities.  

An August 2014 VA neurology primary care note shows the Veteran presented for an evaluation of arm pain.  He reported constant, chronic aching of the arms of 6 years duration; there was no diagnosis.

At the March 2013 Travel Board hearing, the Veteran testified that he used crutches for about 3 months in service (and described the extent of his activities on crutches),  including physical training (upper extremity exercises).  He testified he reported the arm pain and weakness to a physical therapist, who responded that it was most likely due to crutch use.  He did not receive any treatment for his arms, in service after he discontinued use of crutches.  He further testified that following service he was evaluated by E. P., M.D. (a Board-certified neurologist), who conducted a complete evaluation.  He as currently taking Naproxen  for treatment of his arms.  T.F. (who appeared at the hearing with the Veteran) testified that he came home (for a month) on crutches, and she saw him struggling with them.  Their home has two levels and he required assistance climbing upstairs.  He complained of pain in his forearms, and pain and numbness in his fingers.  

On May 2013 neurologic consultation, Dr. E. P. (the neurologist who previously evaluated the Veteran) stated that a current (May 2013) EMG of both upper was normal that that severe carpal tunnel previously noted had totally resolved.  

On August 2014 VA neurological peripheral nerves examination, the Veteran described his leg injuries in service and related crutch use.  He reported persistent, intermittent numbness and tingling of both arms ever since.  He stated that repetitive use of either arm, (as when stirring something with a hand), causes ipsi lateral pain involving the triceps region and elbow on the side being used.  He described the symptoms as one to two percent improved in relation to when they were first noted.  He also reports that both arms are weaker than normal since his upper extremity symptom began.  

Neurologic examination found monoparetic weakness of the entire left arm from the shoulder down with giveaway, sensory loss in both arms from the shoulders down in a "glove" distribution and otherwise non-focal, and bilateral upper extremity symptoms.  The examiner noted that the Veteran's history and neurologic findings.  The examiner indicated that the current findings were non-anatomic, most likely secondary to psychogenic factors, and inconsistent with his previous neurologic findings.  The examiner observed that the Veteran's last electrodiagnostic evaluation (by his civilian neurologist in May 2013) found a normal study of both upper extremities, and that thus there is no electrodiagnostic basis for the Veteran's upper extremity symptoms.  Therefore, the diagnosis was: Subjective symptoms in the upper extremities.  The examiner opined that these most likely have a psychogenic basis and cannot be corroborated by the objective testing and are inconsistent with previous examinations, and therefore less likely than not caused by use of crutches.  The examiner explained that the Veteran's symptoms, are persistent, and the neurologic findings are non-physiologic and non-anatomic, and do not correspond to the distribution of any peripheral nerve given that his weakness involves giveaway monoparesis of an entire limb and his distribution of sensory loss is from the shoulders down not in a dermatomal pattern.  Psychogenic factors appear to be highly contributory to his neurologic presentation. 

In a November 2014 statement, T.F. related that the Veteran came home on a 30-day leave on crutches, and indicated that the crutches were irritating his underarms.  T.F stated that she witnessed the Veteran experience cramping, numbness in his fingers, and severe pain in his elbows.  She stated that he had not suffered from this prior to enlisting in the military.  "...his medical condition is not the same as it was prior to military service."  A November 2014 statement from C.M. notes he worked with the Veteran prior to and after his enlistment in the Army.  He indicated that prior to service the veteran was in good health, with no clear disabilities.  After serving he had many issues with his arms and legs.

In a December 2014 statement a former co-worker related that he has known the Veteran for well over 10 years and that prior to enlistment he was a healthy young man without any medical issues.  He strongly agreed with the Veteran that the prolonged use of crutches is a contributing factor to his ongoing [bilateral arm] condition.  

On February 2015 VA PM&R service checkup (for bilateral knee pain) it was noted that on objective evaluation the Veteran had good functional motor strength in both upper extremities.  

In a January 2016 written statement in support of his claim, the Veteran noted that he had provided statements from friends, co-workers, doctors and himself in support of his claim for a bilateral arm condition.  He noted that VA has also received results from several nerve tests that were performed; all of which document nerve damage in both arms.  He stated that upon discharge from the military, he took it upon himself to seek medical attention for the severe pain in both arms since doctors in service refused to provide it.  He stated that upon receiving medical attention, he was clearly found to have nerve damage in both arms (by Dr. E. P.).  He asserted that the only probable cause of his neurological condition was his use of crutches at Fort Sill.  

The Board finds at the outset that while the Veteran's STRs do not document that he used crutches (in service or soon thereafter) in connection with his service-connected leg disabilities, given the nature of the injuries he sustained in service (fractures of both tibias), the multiple lay statements (which the Board finds no reason to reject as not credible) indicating that he was using crutches on leave from service and soon thereafter, and medical opinions in the record implicitly acknowledging that use of crutches was consistent with the types of leg injuries he sustained, it may reasonably be conceded that the Veteran indeed used crutches for his service connected leg disabilities.  

It is not in dispute that EMGs in 2009 (during the pendency of the instant claim) established that the Veteran had bilateral carpal tunnel syndrome, and right ulnar nerve entrapment.  In May 2013 a (Board certified) neurologist (Dr. E.P.) opined that the neurological abnormalities found in 2009 were likely due to the Veteran's crutch use given the circumstances presented.

The analysis in these circumstances is fairly straightforward.  To substantiate a claim of secondary service connection there must be evidence of: a current claimed disability for which service connection is sought; an already service-connected disability; and that the already service-connected disability caused or aggravated the disability for which service connection is sought.

Governing caselaw (Mclain v. Nicholson, 21 Vet. App. 319 (2007)) provides that a current disability is shown a claimant has the disability at any time during the pendency of the claim (even if it resolves prior to adjudication of the claim).  As noted above, the 2009 EMG findings are not in dispute.  Therefore the first requirement for substantiating a secondary service connection claim is met.  Furthermore, as the Veteran has established service connection for residuals of his leg injuries in service, the second requirement of an already service-connected disability is also met.  Finally, Dr. E.P. opined that the Veteran's carpal tunnel syndrome and ulnar nerve entrapment shown on 2009 EMG is likely due to his use of crutches preceding the 2009 studies.  Dr. E.P. is a Board-certified neurologist with specific expertise in the matter, and Board finds no reason to question the opinion offered.  It cites to the clinical presentation and relevant history for rationale.

The Board is well aware that there is also medical evidence against the Veteran's claim, VA medical opinions, most significantly by an August 2014 VA examiner against the Veteran's claim.  However, the rationale for that opinion (essentially indicating that the Veteran's current symptoms are inconsistent with the claimed disability) addresses a moot point.  No provider has expressly rejected the EMG studies in March/April 2009 as invalid.  Whether or not the disability then found has resolved/is currently symptomatic is immaterial (but may be a factor in rating the disability).

In summary, the requirements for establishing secondary service connection are met.  Service connection for bilateral carpal tunnel syndrome and right ulnar nerve entrapment as secondary to the Veteran's service connected bilateral leg disabilities is warranted. 


ORDER

Secondary service connection for bilateral carpal tunnel syndrome and right ulnar nerve entrapment is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


